Citation Nr: 1137310	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  05-21 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for hearing loss. 

2. Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The Indianapolis RO maintains jurisdiction over the appeal.

The Board denied the Veteran's claim in March 2008, and the Veteran appealed to the United States Court of Appeals for Veterans Claims.  In March 2009, the Veteran's attorney and the VA General Counsel filed a joint motion to vacate the Board's decision and remand the case, and the Court granted that motion.  In September 2010, the Board remanded the Veteran's claims for additional development.

It appears that the Veteran has raised a claim for service connection for loss of teeth, but that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss is related to noise exposure incurred in service.

2.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed tinnitus is related to noise exposure incurred in service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met. 38 U.S.C.A. §§ 1110, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010). 

2.  The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R § 3.303 (2010).

Service connection for some disorders, including hearing loss and tinnitus, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 (2010).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to claims for service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; when the thresholds for at least three of these frequencies are 26 decibels; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran contends that his current bilateral hearing loss and tinnitus had their onset during his period of active service.  Specifically, he asserts that those disabilities were caused by in-service acoustic trauma that he incurred as a result of mortar attacks, exposure to 40 millimeter twin cannons, fire from multiple 50 caliber machine guns, and exposure to firefights in service.  The Veteran, in written statements and in hearing testimony, reports that he has suffered from hearing loss and tinnitus since military service.  A fellow Veteran who served in Vietnam also provided a lay statement regarding the significant noise he and the Veteran were exposed to in service, and his own hearing difficulties.

The Veteran is competent to state that he experienced noise exposure in service. Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Board considers the Veteran's account to be credible as it is corroborated by his service personnel records, which show assignment to an artillery unit and a military occupational specialty of automatic weapons crewman, and his service medical records, which document treatment for injuries sustained as a result of mortar fragments.  Moreover, the Veteran's separation document shows that he received a Purple Heart medal with one Oak Leaf Cluster for wounds sustained in combat.  Therefore, the Board finds that the Veteran engaged in combat with the enemy during his service and that his statements regarding noise exposure are credible and consistent with military service.  Thus, the Board concludes that the Veteran sustained acoustic trauma during service. 38 U.S.C.A. § 1154(b) (West 2002).  His exposure to acoustic trauma supports his contention that hearing loss and tinnitus were incurred in service.  However, in order to establish service connection, the evidence still needs to show a medical nexus linking any current disability to the in-service injury.

The Veteran's October 1964 pre-induction examination is negative for any complaints of hearing loss or tinnitus and audiological evaluation showed mild bilateral hearing loss that did not qualify as disabling under VA standards:

                                                               HERTZ

500
1000
2000
3000
4000
RIGHT
25
15
20
-
10
LEFT
25
20
15
-
15

Parenthetically, the Board notes that prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The above audiological findings have been converted to the ISO standard.

A December 1965 induction examination similarly showed mild hearing loss that did not qualify as disabling under VA standards:

                                                               HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
15
30
20
LEFT
25
20
20
25
25

Thus, the Veteran is presumed to have been sound on entry to service.  Wagner v. Principi, 370 F.3d 1089  (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010).  

Service medical records thereafter are negative for any complaints or clinical findings of hearing loss, ringing in the ears, or other ear problems.  A November 1967 separation examination was negative for complaints of hearing loss and documented bilateral hearing within normal limits:

                                                               HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
-
10
LEFT
0
5
10
-
15

Nor were there any such complaints, diagnoses, or treatment with respect to hearing loss or tinnitus within one year after the Veteran's separation from service.  Thus the Board finds that chronicity of in service is not established in this case.  38 C.F.R. § 3.303(b) (2010).  As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  38 C.F.R. § 3.303(b) (2010).

Post-service medical records show that during March 2003 VA treatment for chronic headaches, other medical problems included hearing loss.

On VA audiological evaluation in June 2004, the Veteran complained of hearing loss and tinnitus, with the most difficulty understanding conversation when the speaker is a female or when in a group setting or noisy environment.  He reported an onset of tinnitus 10 to 15 days prior to the examination.  Regarding noise exposure, he reported a history of acoustic trauma in service, including as a result of a mortar round going off within approximately six feet of him.  He reported post service work in a factory and then as an owner of an auto body repair shop.  He reported significant noise exposure in the repair shop from grinders, hammers, and other repair equipment.  He denied significant recreational noise exposure.

Audiological testing yielded the following results, in decibels:


                                                               HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
30
55
50
LEFT
20
25
30
50
55

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.

Based on the results of the examination, the VA examiner diagnosed the Veteran with normal to moderate sensorineural hearing loss in the right ear and normal to moderately-severe sensorineural hearing loss in the left ear.  The VA examiner opined that it was unlikely that that the Veteran's hearing loss and tinnitus are related to his military service.  The examiner acknowledged that the Veteran was exposed to a great deal of noise while serving in an artillery battalion.  However, his hearing as measured by audiometric evaluation upon discharge from the military was well within normal limits, and the Veteran continued to lead a noisy occupational life as a factory worker and in an auto body repair shop.

VA medical records show that in September 2005, the Veteran reported a history of ringing in his ears for several years.  Tinnitus was diagnosed.  During a July 2006 private audiological evaluation, the Veteran reported decreased hearing and tinnitus.  He reported that ringing in the ears had been present for a number of years.  The private examiner noted that it was of interest and importance that the Veteran was in the military and exposed to a lot of noise at that time.  The Veteran reported the use of ear plugs at work.  Audiometric testing revealed bilateral high frequency hearing loss:

                                                               HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
35
55
60
LEFT
25
30
25
50
50

Tinnitus in the right ear matched 8000 Hertz at 70 decibels and tinnitus in the left ear matched 8000 Hertz at 65 decibels.  Based on examination of the Veteran and audiological evaluation, an ear, nose, and throat (ENT) physician diagnosed high frequency hearing loss with secondary tinnitus.

Thereafter, during an April 2007 Board hearing, the Veteran testified that following one of the mortar attacks in service, he was knocked unconscious and afterwards, experienced headaches and ringing in his ears.  He testified that since the mortar attacks in service, he experienced ringing in the ears and hearing problems.  He also testified that after service, he worked for approximately 11 years in a sheet metal assembly plant and not a "factory" as stated by the June 2004 VA examiner.  He testified that his work involved insulating doors with insulation panels and that there was no heavy equipment or machines where he worked.  He then reported that his work in the auto body shop did not involve noise exposure from machines or heavy equipment, but rather from hammering.  The Veteran reported that his only significant noise exposure was from combat in service.  The Veteran also asserted that his tinnitus was the result of a head injury in service as a result of a mortar attack.  

The Veteran underwent further private audiological evaluation in June 2010.  He reported problems hearing over the past 20 years and bilateral tinnitus.  He reported a history of military noise exposure and workplace noise exposure.  Audiometric testing revealed bilateral high frequency hearing loss:

                                                               HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
40
60
60
LEFT
10
30
40
55
55

Based on the results of the examination, the examiner diagnosed mild sloping to moderate high frequency hearing loss from 1000 Hertz to 4000 Hertz bilaterally.  Based on the Veteran's history, the audiologist found the Veteran's hearing loss to be consistent with noise-induced hearing loss related to both his combat and work experience.

The Veteran was afforded a second VA examination in October 2010 during which he reported that his main complaint was very loud and constant tinnitus.  He also reported hearing loss and trouble understanding speech, especially in the presence of background noise.  The examiner noted that the Veteran was unsure of the specific date or circumstances surrounding the onset of tinnitus, but reported that it had been present for a long time.  The Veteran reported a history of military noise exposure consistent with his previous reports.  He also reported sustaining head trauma in service following a mortar attack, after which he lost consciousness and suffered a detached retina.  He denied a history of significant occupational noise exposure and reported recreational noise exposure limited to the use of a dirt bike. 

Audiological testing yielded the following results, in decibels:

                                                               HERTZ

500
1000
2000
3000
4000
RIGHT
10
20
40
55
60
LEFT
20
30
30
50
55

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 82 percent in the left ear.

Based on the results of the examination, the VA examiner diagnosed bilateral high frequency sensorineural hearing loss with good speech recognition.  The examiner also found that the Veteran's tinnitus was associated with his hearing loss.  The VA examiner opined that the Veteran's current hearing loss and tinnitus were less likely than not related to any military noise exposure.  The examiner found significant the fact that the Veteran's service medical records lacked evidence of a significant downward threshold shift during his period of active military duty, and the examiner noted that information was not available to the private examiner who found the Veteran's hearing loss to be consistent with noise-induced hearing loss related to combat and work experience.  The examiner also found it significant that the Veteran could not identify a specific trigger for his tinnitus.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140  (1993).

The Board finds that the June 2010 opinion submitted by a private audiologist, indicating that the Veteran's current bilateral hearing loss is consistent with noise exposure from combat and work experiences, is more probative and persuasive than the June 2004 and October 2010 VA examiners' opinions.  That private examiner's opinion was based on the examiner's expertise and thorough and detailed audiometric testing of the Veteran's hearing and word recognition ability, and Tympanometry.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, while that private examiner did not state whether the Veteran's claims folder was available, the opinion demonstrates a familiarity with the Veteran's service records suggesting a history of in-service acoustic trauma.  That further adds to the weight of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  The Board also finds it significant that the July 2006 private ENT specialist, who diagnosed high frequency hearing loss and tinnitus, noted the Veteran's military noise exposure to be of interest and importance, suggesting an association between the military noise exposure and the disabilities.

In contrast, the Board finds that the June 2004 and October 2010 VA opinions, indicating that it is unlikely or less likely as not that the Veteran's hearing loss and tinnitus are a result of noise exposure in service, are of limited probative value.  Initially, the June 2004 opinion was based on the lack of documented hearing loss in service, or specifically at discharge from service.  Similarly, the October 2010 VA examiner based the opinion an absence of evidence showing a significant threshold shift in service.  However, an examiner cannot rely simply on the absence of corroborating medical evidence to determine there is no nexus between the Veteran's current disability and his military service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Moreover, there is no indication that either examiner considered the audiometric conversions in interpreting the audiometric findings in the Veteran's service medical records.  An opinion that is based on an inaccurate factual predicate is afforded less probative value.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993) (holding medical opinions have no probative value when they are based on an inaccurate factual predicate).  Accordingly, the June 2004 and October 2010 examiners' opinions have lessened probative value.  

In addition, the Board finds that the Veteran has submitted competent and credible testimony with respect to having first noticed hearing problems and ringing in his ears in service.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  That lay evidence reflects a continuity of symptomatology since service, which further supports his claims.  Maxson v. Gober, 230 F.3d 1330  (2000). 

The Board recognizes that the June 2010 private examiner attributed at least part of the Veteran's current hearing loss to combat noise exposure but did not offer an opinion regarding tinnitus.  Notwithstanding the Veteran's competent lay testimony regarding a continuity of tinnitus since service, both a private examiner and a VA examiner have found the Veteran's tinnitus to be associated with his hearing loss.  Thus, even if service connection for tinnitus were not warranted on a direct basis, service connection would be warranted as secondary to service-connected hearing loss.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

For the foregoing reasons, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise.  Resolving all reasonable doubt remaining in favor of the Veteran, the Board finds that service connection for hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for bilateral tinnitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


